—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of robbery in the first degree (Penal Law § 160.15 [3]). By failing to move to withdraw the guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Hill [appeal No. 1], 254 AD2d 726, lv denied 92 NY2d 1050). We reject defendant’s contention that this is one of those rare case exceptions to the preservation rule; the plea allocution did not engender significant doubt regarding defendant’s guilt (see, People v Toxey, 86 NY2d 725, rearg denied 86 NY2d 839). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Robbery, 1st Degree.) Present — Denman, P. J., Hayes, Wisner, Hurlbutt and Callahan, JJ.